12/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 19-0729



                          No. DA 19-0729
____________________________________________________________

CHRISTOPHER WAGNER,

      Petitioner and Appellant,

v.

STATE OF MONTANA,

      Respondent and Appellee.


                                       ORDER


      Counsel for Appellant Christopher Wagner has filed a third motion for
extension of time to file the reply brief in this matter. In the first order granting an
extension of time, the Court stated no further extensions will be granted. The
second order granting an extension of time the Court stated that no further
extensions would be granted and if the reply brief was not filed by December 21,
2020, the matter would be deemed submitted on the briefs filed.

      IT IS HEREBY ORDERED that the motion for extension of time to file
the reply brief is DENIED, and the matter is deemed submitted on the briefs filed
to date.

      The Clerk’s office is directed to send the matter up to the Court for
consideration.




                                                                            Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                               December 22 2020